NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   PHILLIP THOMAS MATZ, Appellant.

                             No. 1 CA-CR 19-0491
                               FILED 8-20-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-158915-001
              The Honorable Stephen M. Hopkins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                            STATE v. MATZ
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Jennifer B. Campbell joined.


C A T T A N I, Judge:

¶1             Phillip Thomas Matz appeals his convictions and sentences
for possession of marijuana, possession of a dangerous drug
(methamphetamine), possession of a narcotic drug (heroin), and possession
of drug paraphernalia. Matz’s counsel filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), certifying that, after a diligent search of the record, he found no
arguable question of law that was not frivolous. Matz was given the
opportunity to file a supplemental brief but did not do so. Counsel asks
this court to search the record for reversible error. See State v. Clark, 196
Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the record, we affirm
Matz’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2           In early December 2018, police officers were called to Matz’s
residence on a matter unrelated to the current charges. After seeing a glass
pipe with burnt residue on the kitchen counter—a pipe of the type often
used to consume methamphetamine—the officers obtained a warrant and
searched the premises, finding a cell phone box containing small bags of
marijuana, methamphetamine, and heroin. The serial number and type of
phone reflected on the box matched those of the only cell phone found in
Matz’s residence.

¶3           Matz was arrested and charged with the drug offenses
outlined above, and a jury found him guilty as charged. After a trial on
priors, the court found that Matz had multiple historical prior felony
convictions and sentenced him as a category three repetitive offender to
concurrent, presumptive terms of imprisonment, the longest of which is 10




                                     2
                            STATE v. MATZ
                           Decision of the Court

years, with credit for 256 days of presentence incarceration.1         Matz
appealed.

                              DISCUSSION

¶4           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶5             Other than three pretrial hearings at which counsel waived
his presence, Matz was present and represented by counsel at all stages of
the proceedings against him. The record reflects that the superior court
afforded Matz all his constitutional and statutory rights and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial was sufficient to support the jury’s
verdicts. Matz’s sentences fall within the range prescribed by law, with
sufficient credit given for presentence incarceration.




1      Despite the court’s repetitive-offender findings, the initial
sentencing order listed the years of imprisonment for each offense as
though Matz were a first-time offender. See A.R.S. § 13-702(D). On the
State’s motion, the court issued a corrected sentencing order substituting
the correct number of years of imprisonment for a category three repetitive
offender, see A.R.S. § 13-703(J), and Matz did not object to or separately
appeal the corrected sentencing order. See Ariz. R. Crim. P. 24.3(a), (c)(1),
24.4.


                                     3
                             STATE v. MATZ
                            Decision of the Court

                               CONCLUSION

¶6             Matz’s convictions and sentences are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Matz’s
representation in this appeal will end after informing Matz of the outcome
of this appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s
own motion, Matz has 30 days from the date of this decision to proceed, if
he desires, with a pro se motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         4